DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 09/7/2022.
Claims 1-20 are presented for examination.
This application is a CON of 16/929,496 filed on 07/15/2020 now PAT 11,203,218 which is a CON of 16/537,958 filed on 08/12/2019 now PAT 10,752,035 which is a CON of 16/250,510 filed on 01/17/2019 now PAT 10,377,162 which is a CIP of 15/792,898 filed on 10/25/2017 now PAT 10,252,555 which is a CIP of 15/152,817 filed on 05/12/2016 now PAT 10,232,247 which claims benefit of 62/243,384 filed on 10/19/2015.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,203,218 (hereinafter referred as '218). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims are expressly found in the claimed application. For instance, claim 1 of the present application recites the following limitations:
A redundantly printed security-enhanced document comprising: a substrate having a surface; and variable indicia representing variable information, the variable indicia comprising a first variable indicium and a second variable indicium printed on a common area of the surface of the substrate, the first variable indicum comprising a first component color, the second variable indicum comprising a different second component color, each of the first and second component colors having a grayscale equivalent level equal to or greater than a grayscale equivalent level of the surface of the substrate plus an additional contrast delta of at least 15%, the first and second component colors printed in register to form a common process color indicum on the surface on the substrate, the common process color indicum having a grayscale equivalent level equal to or greater than the grayscale equivalent level of the surface of the substrate plus the additional contrast delta, and such that each of the first and second component colors printed on the common area by itself indicates the same variable information represented by the variable indicia.
Whereas claim 1 of '218 application, the applicant claims:
A redundantly printed security-enhanced document comprising: a substrate having a surface; printed variable indicia that provides variable information regarding the document, the printed variable indicia comprising first variable indicia and second variable indicia that are printed on a common area of the substrate surface, the at least first variable indicia comprising a first component color, the second variable indicia comprising a second component color, each of the first and second component colors having a grayscale equivalent level greater than or equal to a measured grayscale equivalent level of the substrate surface plus an additional contrast delta of 15%, the first and second component colors being present so as to be printed in register to produce a common process color indicia, the common process color indicia having a grayscale equivalent level greater than or equal to the measured grayscale equivalent level of the substrate surface plus an additional contrast delta of 15%, such that the failure of the printing of any one of the component colors on the common area does not alter a meaning of the information represented by the printed variable indicia on the redundantly printed security-enhanced document.
The instant claims obviously encompass the claimed invention of '218 patent and differ only by terminology. To the extent that the present claims are broader and therefore generic to the claimed invention of '218 application, In re Goodman 29 USPQ 2d 2010 CAFC 1993.
The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the application term by prohibiting claims in a second application not patentably distinct from claims of a first application. In re Vogel, 164 USPQ 619 (CCPA 1970).
Claims 2-6 are also rejected under double patent as being dependent of claim 1.
Claim 7 is rejected under double patent in view of claim 13 of '281 patent. 
Claims 8-12 are also rejected under double patent as being dependent of claim 7.
Claim 13 is rejected under double patent in view of claim 14 of '281 patent
Claims 14-20 are also rejected under double patent as being dependent of claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2005/0161512) in view of Asai (EP 2078613 A2).
Re Claims 7 and 13: Jones et al. {hereinafter referred as “Jones”} teaches optically variable personalized indicia for identification documents, which includes a substrate having a surface (see fig.# 7, ¶ 168+); and variable indicia {herein the optically variable indicia of the variable data 136} representing variable information, the variable indicia comprising a first color and a different second color printed on adjacent areas of the surface of the substrate (¶ 55-59+, 148-153+, 172-180+), the first and second colors printed in register forming a color indicum and an associated background {herein the watermark embedded in the covert image 14 corresponds to information printed on the ID document, or to information carried by a second watermark embedded elsewhere on the ID document (e.g., background pattern, image 10, etc.)}, and such that each of the color indicum and the associated background by itself indicates the same variable information represented by the variable indicia (¶ 146+, 158-164+).
Jones fails to specifically teach the first color having a grayscale equivalent level relative to the second color with a contrast delta of at least 15% or 25% grayscale equivalent.
Asai teaches method of printing and printer, wherein the first color having a grayscale equivalent level relative to the second color with a contrast delta of at least 15% grayscale equivalent (¶ 38+, 51+).
 In view of Asai’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Jones the first color having a grayscale equivalent level relative to the second color with a contrast delta of at least 15% grayscale equivalent so as to improve/provide printing quality and enhance the uniformity and/or accuracy on label. 
Re Claims 8 and 14: Jones as modified by Asai teaches system and method, wherein the first or second colors are process colors (¶ 119+).
Re Claims 9 and 15: Jones as modified by Asai teaches system and method, wherein the first or second colors comprise a combination of cyan, magenta, yellow, or black (¶ 18-38+, 174+).
Re Claims 10 and 16: Jones as modified by Asai teaches system and method, wherein the first or second colors are spot colors (¶ 176-178+).
Re Claims 11 and 17: Jones as modified by Asai teaches system and method, which is one of a plurality of redundantly printed security-enhanced documents, and wherein for at least two of the redundantly printed security-enhanced documents, the first and second colors are inverted (¶ 44-50+, 131-139+).
Re Claims 12 and 18: Jones as modified by Asai teaches system and method, which is one of a plurality of redundantly printed security-enhanced documents, wherein the first and second spot or process colors are inverted base on a random determination for the plurality of redundantly printed security-enhanced documents (¶ 133+).
Re Claim 20: Jones as modified by Asai teaches system and method, wherein the variable indicia {herein the variable indicia such as a bearer image, signature, ghost image, birthdate, etc.} comprise an icon or a figure (¶ 153+).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2005/0161512) as modified by Asai (EP 2078613 A2) as applied to claim 13 above, and further in view of Simske et al. (US 2011/0116681).
The teachings of Jones have been discussed above. Jones also teaches that the variable indicia may be a bearer image, signature, ghost image, birthdate, etc. (¶ 153+)
Jones fails to specifically teach that the variable indicia comprise an alpha-numeric character.
Simske et al. teaches security printing analysis system and method for enhancing security printing, wherein the variable indicia comprise an alpha-numeric character (¶ 13+).
In view of Simske et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Jones that the variable indicia comprise an alpha-numeric character so as to potentially provide a value and authentication to the substrate.
Allowable Subject Matter
Claims 1-6 would be allowed upon filing of a proper Terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach the first and second component colors printed in register to form a common process color indicum on the surface on the substrate, the common process color indicum having a grayscale equivalent level equal to or greater than the grayscale equivalent level of the surface of the substrate plus the additional contrast delta, and such that each of the first and second component colors printed on the common area by itself indicates the same variable information represented by the variable indicia. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mehta et al. (US 2010/0187293) teaches double mailer intermediate.
Wu et al. (US 2018/0099521) teaches identification document with contoured surface image. 
Wang et al. (US 2009/0207433) teaches variable data digital pantographs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. STEVE PAIK can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWYN LABAZE/Primary Examiner, Art Unit 2876